Carley, Judge-
Appellant was convicted of rape in a bench trial. Citing as error the denial of his motion for new trial, appellant urges that the verdict is contrary to the evidence and principles of justice and that the evidence is insufficient to support the conviction.
There is no question that appellant had sexual intercourse with the alleged victim. Therefore, the only contested issue was whether or not the alleged victim consented. The victim’s testimony describing a forceable attack against her will “was supported by evidence regarding her physical injuries, the presence of sperm, her damaged clothing, and her observed emotional state. Therefore, although there was evidence to the contrary, we must conclude, upon a thorough examination of the record, that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of [appellant’s] guilt beyond a reasonable doubt. Jackson v. Virginia, [443] U. S. [307] (99 SC 2781, 61 LE2d 560).” Gray v. State, 151 Ga. App. 684, 686 (261 SE2d 402) (1979); Jackson v. State, 152 Ga. App. 21 (262 SE2d 501) (1979); Tucker v. State, 243 Ga. 683 (2) (256 SE2d 365) (1979); Melson v. State, 157 Ga. App. 268 (1981). Accordingly, the trial cpurt did not err in denying appellant’s motion for new trial.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.

*229Decided April 8, 1981.
Lawrence Lee Washburn III, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, A. Thomas Jones, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.